Citation Nr: 1130845	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a final disallowed claim for Dependency and Indemnity Compensation (DIC) so as to warrant entitlement to DIC.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1965 to November 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant seeks retroactive payment of benefits as the Veteran's previously unremarried surviving spouse from January [redacted], 1990 to December [redacted], 1994.  

The appellant testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 1990.  The cause of death listed on the death certificate was adenocarcinoma of the colon with liver, brain and spinal cord metastases. 

2.  The appellant was the Veteran's surviving spouse at the time of death but remarried on December [redacted], 1994. 

3.  In April 1994, the RO denied entitlement to DIC.  The appellant did not express disagreement within one year, and the decision became final. 

4.  The RO received the appellant's petition to reopen the final disallowed claim in April 2009.  


CONCLUSION OF LAW

The criteria for eligibility for DIC as a surviving spouse on or after the date of receipt of a claim to reopen a final disallowed claim for DIC have not been met.  38 U.S.C.A. §§ 101, 1315, 1318, 5108 (2002); 38 C.F.R. § 3.156, 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The appellant was born in January 1957 and married the Veteran in November 1976.  The Veteran died on January [redacted], 1990 when the appellant was age 33.  The cause of death listed on the death certificate was adenocarcinoma of the colon with liver, brain, and spinal cord metastases.  The Veteran had no service connected disabilities at the time of his death.  The appellant did not claim nor does the record show that he was totally disabled for non-service-connected disorders for at least ten years prior to death or that he was a prisoner of war.  The appellant remarried on December [redacted], 1994 at the age of 37 and remains married.  

The Veteran served as a gunner's mate aboard a U.S. Navy destroyer.   Service personnel records showed that the Veteran was awarded a Vietnam Service Medal.  However, the records do not show whether the Veteran served on land or on inshore waters in the Republic of Vietnam. 

In June 1990, the RO received the appellant's timely claim for DIC. The appellant contended that the Veteran's death was related to exposure to herbicide during his naval service.  In April 1994, the RO denied DIC benefits because the Veteran's colon cancer with metastases was not service-connected at the time of death and because the disorder manifested many years after service.  The RO further noted that colon and hepatobiliary cancers are not among those for which a presumption of service connection was available.  The RO did not determine whether the Veteran's service included exposure to herbicide.  The appellant did not express disagreement within one year, and the decision became final.  38 U.S.C.A. § 7105 (West 2002). 

In March and April 1999, the appellant petitioned to reopen the claim.  The appellant contended that the Veteran did serve on land in Vietnam, asked if there was new medical evidence to warrant presumptive service connection for the cause of the Veteran's death, and requested a medical opinion on that issue.  In December 1999, the RO declined to reopen the claim because the disease that caused the Veteran's death was still not among those for which presumptive service connection from exposure to herbicide was available and because the appellant did not submit new and material evidence.  The appellant did not express disagreement within one year, and the decision became final.  Id. 

The RO received the appellant's petition to reopen the claim in April 2009. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since December 1999, the RO received the following evidence: a June 2011 statement from the appellant that identified additional records of VA medical care of the Veteran prior to his death.  The appellant also contended that VA's duty to assist includes obtaining a medical opinion whether the cause of the Veteran's death was related to military duty. 

In a June 2011 Board hearing, the appellant stated that she observed the Veteran with symptoms of a skin disorder on the arms and groin at some time after service.  The appellant contended that the Veteran's skin disorder, specifically porphyria cutanea tarda, was incurred in service and related to liver disease or was indicative of exposure to herbicide.  

The Board concludes that it need not address whether new and material evidence has been received to reopen the claim because entitlement to DIC for the period January [redacted], 1990 to December [redacted], 1994 cannot be granted as a matter of law.  

The effective date of an award of DIC based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The appellant was the unmarried spouse of the deceased Veteran from the date of his death to December 1994.  Even if the Board were to reopen the claim and grant service connection for the cause of death and entitlement to DIC benefits, the effective date would be the date of receipt of the petition to reopen the claim in April 2009, after the appellant remarried at age 37 and is no longer eligible for DIC as she does not meet the criteria for a surviving spouse.  38 U.S.C.A. § 101 (3).  

In its September 2010 statement of the case and April 2011 supplemental statement of the case, the RO briefly noted that it found no basis to conclude that the April 1994 RO decision should be reversed or revised on the basis of clear and unmistakable error.  In this case, neither the appellant's current petition to reopen the final disallowed claim nor her subsequent statements or notices of disagreement contain specific allegations of error in fact or law in the April 1994  rating decision as required to allege CUE. 38 C.F.R. § 3.105(a) (2010); see also Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Rather, the appellant has petitioned to reopen the claim by offering lay testimony related to symptoms of a skin disorder and a request for additional evidentiary development in the form of a new medical opinion.   Therefore, a claim for reversal or revision of an April 1994 RO decision that denied entitlement to DIC on the basis of clear and unmistakable error is not before the Board on appeal.  

As the issue before the Board is denied as a matter of law, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to Dependency and Indemnity Compensation is denied. 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


